Orla,iGINAL                                        05/10/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 20-0578


                                         DA 20-0578


 STATE OF MONTANA,                                                            MAY 1 0 2022
                                                                                       Grci, enyvood
                                                                         Clerk of Supreme Court
              Plaintiff and Appellee,                                       st;=:, t= of Pt/iontan



        v.                                                             ORDER

 DAVID LLOYD ORR,

              Defendant and Appellant.



       Appellant David Lloyd Orr appeals from the Judgment of the Twenty-First Judicial
District Court, Ravalli County. Orr argues the District Court erred by illegally suspending
his sentence for one year and by ordering him to pay $2,124.46 in financial obligations in
its written judgment that were not orally pronounced at sentencing.
       The State has filed a Notice of Concession that this matter should be remanded to
the District Court for the purpose of entering an amended sentence and judgrnent. Without
agreeing to all of the arguments Orr has raised, the State agrees that in this case the District
Court erred in imposing a suspension period of longer than six months and in imposing
financial obligations totaling $2,124.46 in the written judgment that were not part of the
court's oral pronouncernent.
       Based on Orr's opening brief and the State's concession, and good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the Twenty-First
Judicial District Court, Ravalli County, with instructions for the District Court to vacate
the one-year suspension period and impose a suspension period of no greater than six
rnonth and to strike the financial obligations totaling $2,124.46 that were not orally
pronounced at sentencing.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Howard F. Recht.
                 I "-
Dated this ) a     day of May, 2022.




                                              Chief Justice




                                           _.-46/
                                               1 0•
                                              orr 414..




                                       2